J-S71039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    TYSHAWN WATSON,

                             Appellant                 No. 1109 EDA 2017


                   Appeal from the PCRA Order March 20, 2017
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0907211-2004


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                        FILED JANUARY 19, 2018

        Appellant, Tyshawn Watson, appeals pro se from the order dismissing

his petition for relief pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541–9546.          Appellant claims that counsel at his revocation

hearing was ineffective for failing to object to an illegal sentence. Appellant’s

claim lacks arguable merit. Accordingly, we affirm.

        This case has a lengthy history. We summarize only the most relevant

facts. On November 9, 2004, Appellant entered a guilty plea to various drug

offenses.      Although subject to a maximum term of twenty years’

imprisonment, he received the benefit of a negotiated aggregate sentence of



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S71039-17


not less than two nor more than twelve months of county incarceration, plus

two three-year terms of probation. (See PCRA Court Opinion, 4/20/17, at 1-

2). All sentences were concurrent. (See id. at 2).

       There followed a decade-long odyssey of technical and direct violations,

arrest and conviction on other charges, absconding from probation three

times, eleven failed drug tests, failures to appear in court, etc.   Finally, on

September 22, 2014, the trial court again revoked Appellant’s probation and

re-sentenced him to an aggregate term of not less than four nor more than

eight years of incarceration in a state correctional institution. (See id. at 3;

see also Commonwealth’s Brief, at 2-3). On direct appeal, this Court affirmed

the judgment of sentence. See Commonwealth v. Watson, 144 A.3d 206

(Pa. Super. 2016) (unpublished memorandum). Appellant filed the instant

PCRA petition, pro se, on April 11, 2016. The PCRA court appointed counsel,

who filed a “no merit” letter and requested permission to withdraw.1 After

notice, the court dismissed the petition, and granted counsel permission to

withdraw.     (See Order, 3/20/17); see also Pa.R.Crim.P. 907.        Appellant

timely appealed pro se.

       Appellant presents one question for our review:

             Was PCRA [sic] counsel ineffective for failing to argue that
       the sentence imposed by the trial court exceeded the maximum
       sentence allowed under the law under the circumstances of the
       revocation hearing?
____________________________________________


1
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S71039-17



(Appellant’s Brief, at 3) (unnecessary capitalization omitted).

      “[I]n reviewing the propriety of an order granting or denying PCRA relief,

this Court is limited to ascertaining whether the evidence supports the

determination of the PCRA court and whether the ruling is free of legal error.”

Commonwealth v. Grove, 170 A.3d 1127, 1136 (Pa. Super. 2017) (citation

omitted). “In reviewing an illegal sentence claim, ‘[t]he issue . . . is a question

of law and, as such, our scope of review is plenary and our standard of review

is de novo.’” Commonwealth v. Ousley, 21 A.3d 1238, 1242 (Pa. Super.

2011), appeal denied, 30 A.3d 487 (Pa. 2011) (citation omitted).

      It is well-established that counsel is presumed effective, and to
      rebut that presumption, the PCRA petitioner must demonstrate
      that counsel’s performance was deficient and that such deficiency
      prejudiced him. . . . [O]ur Supreme Court [has] articulated a
      three-part test to determine whether an appellant has received
      ineffective assistance of counsel. Appellant must demonstrate
      that: (1) the underlying legal issue has arguable merit; (2)
      counsel’s actions lacked an objective reasonable basis; and (3)
      Appellant was prejudiced by counsel’s act or omission.

Commonwealth v. Johnson, 51 A.3d 237, 243 (Pa. Super. 2012) (en banc),

appeal denied, 63 A.3d 1245 (Pa. 2013) (citations and quotation marks

omitted).   In addition, “[an appellant’s] failure to satisfy any prong of the

ineffectiveness test requires rejection of the claim of ineffectiveness.”

Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009) (citation

omitted).

      Here, Appellant utterly fails to plead and prove his assertion of

ineffectiveness of counsel.    His purported authority for the claim that his


                                       -3-
J-S71039-17


sentence after revocation exceeded the legal maximum is counsel’s casual,

tentative, reference to a ten-year maximum sentence, and a three-year

remainder, taken out of context. (See Appellant’s Brief, at 11) (citing N.T.

Revocation Hearing, 9/22/14, at 10). The trial judge immediately challenged

counsel’s supposition. (See id.). Appellant offers nothing to support his claim

except for this brief, tentative, out of context reference, immediately

questioned by the trial court judge. Appellant fails to prove his sentence was

illegal.   It was not.   Appellant’s claim lacks arguable merit.   He fails to

overcome the presumption of effectiveness. See Johnson, supra at 243;

Daniels, supra at 419. His claim does not merit relief.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2018




                                     -4-